Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

2.	In view of claims filed on 01/10/2020 and further search, Claims 1-20 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein the first data comprises second data, the second data comprises third data and an identifier of a first terminal device, the second data is data that needs to be reported by the first terminal device to a network device (claim 1 and 9);, wherein the fifth data comprises second data, the second data comprises third data and an identifier of the second terminal device, the second data is data that needs to be reported by a first terminal device to a network device (claim 18)
Prior art discloses methods for efficiently performing device to device synchronization and device identification in a device to device communication system, and devices and generally to network communications, e.g., to radio resource pooling associated with communication devices and terminal includes a communication circuitry configured to communicate with a server; and a data processor configured to request the server to include a second user in a relationship group of a first user and to 
extend, to the relationship group.
	However, the prior art fails to teach the claimed limitation wherein the first data comprises second data, the second data comprises third data and an identifier of a first terminal device, the second data is data that needs to be reported by the first terminal device to a network device (claim 1 and 9);, wherein the fifth data comprises second data, the second data comprises third data and an identifier of the second terminal device, the second data is data that needs to be reported by a first terminal device to a network device (claim 18). Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 9 and 18 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647